                 Case 5:16-cv-04955-LHK Document 273-1 Filed 05/24/19 Page 1 of 2




 1   THE LAW OFFICE OF JACK FITZGERALD, PC
     JACK FITZGERALD (SBN 257370)
 2   jack@jackfitzgeraldlaw.com
     TREVOR M. FLYNN (SBN 253362)
 3   trevor@jackfitzgeraldlaw.com
 4   MELANIE PERSINGER (SBN 275423)
     melanie@jackfitzgeraldlaw.com
 5   Hillcrest Professional Building
     3636 Fourth Avenue, Suite 202
 6   San Diego, California 92103
     Phone: (619) 692-3840
 7   Fax: (619) 362-9555
 8   Class Counsel
 9

10
                                      UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA

12
     STEPHEN HADLEY, on behalf of himself, all
13   others similarly situated, and the general public,   Case No. 5:16-cv-04955-LHK-HRL
14          Plaintiff,                                    [PROPOSED] ORDER GRANTING
                                                          PLAINTIFF’S MOTION FOR PARTIAL
15                          v.                            SUMMARY JUDGEMENT
16
     KELLOGG SALES COMPANY,                               Judge:     Hon. Lucy H. Koh
17
            Defendant.
18

19

20

21

22

23

24

25

26

27

28

                      Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK-HRL
        [PROPOSED] ORDER GRANTING PLAINTIFFS’MOTION FOR PARTIAL SUMMARY JUDGMENT
                 Case 5:16-cv-04955-LHK Document 273-1 Filed 05/24/19 Page 2 of 2




 1          Plaintiff Stephen Hadley’s Plaintiff Stephen Hadley’s Motion for Partial Summary Judgement came

 2   on for hearing before the Honorable Lucy H. Koh on _____________________, 2019.

 3          Having considered all the papers filed by the parties in connection with this Motion, the papers and

 4   records on file in this action, the parties’ arguments at the hearing on this matter, and other matters of which

 5   the Court may properly take judicial notice, the Court HEREBY ORDERS:

 6          For good cause shown, Plaintiffs’ Motion for Partial Summary Judgement is GRANTED. The Court

 7   specifically finds as follows:

 8          1.      Kellogg’s labels were in violation of 21 C.F.R. § 101.14(e) and § 101.71(a), and thereby in

 9   violation of 21 U.S.C. § 343(r), rendering the products misbranded;

10          2.      Kellogg’s labels were therefore also in violation of California’s Sherman Law, including Cal.

11   Health & Safety Code §§ 110100(a), 110670, and 110765; and

12          3.      Accordingly, Kellogg violated and is liable under the UCL’s “unlawful” prong.

13   IT IS SO ORDERED.

14

15

16   Dated:___________________, 2019                       _______________________
                                                           Hon. Lucy H. Koh
17                                                         United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                 1
                     Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK-HRL
       [PROPOSED] ORDER GRANTING PLAINTIFFS’MOTION FOR PARTIAL SUMMARY JUDGMENT
